Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-63 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 22, the limitations “wherein the first support member has a plurality of adjacent ones of the receiving grooves and wall portions separating the adjacent ones of the receiving grooves, and wherein the receiving grooves are radially adjacent to each other, and bottom sides of each pair of the receiving grooves are located at different axial positions along a radial cross- section” in combination disclosed are neither anticipated nor obvious over the prior art in the record.
With respect to claim 43, the limitations “first through-holes that hold the coil wires extending to the second support member through the receiving grooves; and second through-holes that hold the coil wires extending to the second support member through the pass-through portion, wherein the openings on the undersides of the first through-holes and the openings on the undersides of the second through-holes are at different axial positions” in combination disclosed are neither anticipated nor obvious over the prior art in the record.
With respect to claim 44, the limitations “the bottom surface of each receiving groove comprises an upward sloping surface which is inclined with respect to the central axis” in combination disclosed are neither anticipated nor obvious over the prior art in the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819. The examiner can normally be reached Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.O.S./Examiner, Art Unit 2832                                                          


/BURTON S MULLINS/Primary Examiner, Art Unit 2832